Citation Nr: 1434954	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-02 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left acromioclavicular (AC) joint separation and right shoulder impingement syndrome, claimed as bilateral shoulder condition (including claim for temporary 100 percent evaluation due to surgery) (hereinafter bilateral shoulder disability).

2.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1973 to September 1997.

These matters come before the Board of Veterans' Appeals (the Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Regarding the petition to reopen, the Veteran filed a Notice of Disagreement in June 2009, and the AOJ issued a Statement of the Case (SOC) in January 2010.  No timely VA Form 9 is of record.  However, a February 2011 Statement in Support of Claim from the Veteran was accepted in lieu of a VA Form 9.  As the AOJ accepted the February 2011 statement in lieu of a VA Form 9, the Board accepts the appealed issue and has jurisdiction over it.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the absence of a Form 9 is not a jurisdictional bar to the Board's appellate review).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A February 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a bilateral shoulder disability, on the grounds that there was no evidence of treatment for or diagnosis of any shoulder injury or complaint during service, or of probative evidence of a medical nexus between the Veteran's current disability and service, was not appealed, nor was new and material evidence received within the appeal period.

2.  The evidence received since February 2005 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral shoulder disability.

3.  The most probative evidence of record reflects a current diagnosis of bilateral shoulder re-tear rotator cuff and AC joint arthritis that is etiologically related to service.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a bilateral shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received; thus, the claims of entitlement to service connection for a bilateral shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).

3.  Resolving any reasonable doubt in the Veteran's favor, the elements required to establish service connection for a bilateral shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

In a February 2005 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a bilateral shoulder disability.  The Veteran did not appeal the February 2005 decision, nor was new and material evidence received within the appeal period.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

In March 2007, the Veteran filed a petition to reopen his bilateral shoulder claim.  A December 2007 rating decision denied the petition to reopen.  The Veteran submitted new evidence in September 2008, within the one year appeal period, and in January 2009 submitted a claim for a temporary total disability rating for the bilateral shoulder disability due to convalescence.  A May 2009 rating decision again denied the Veteran's petition to reopen.  The Veteran submitted new and material evidence in the form of a positive nexus opinion in April 2010.  Subsequently, a January 2011 Supplemental Statement of the Case (SSOC) reopened the Veteran's claim, but denied it on the merits.

The Board is required to address whether there is new and material evidence in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that in the present case the AOJ has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a bilateral shoulder disability has been received, the Board will proceed, in the following decision, to adjudicate the new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the February 2005 denial, the evidence of record consisted of the Veteran's service treatment records, private treatment records from Dr. H. and Seymour Johnson AFB, and a September 2004 statement from the Veteran's wife.  The Veteran's claim was denied on the grounds that there was no evidence of complaint, treatment, or diagnosis of any shoulder injury during service, or of probative evidence of a medical nexus between the Veteran's current disability and service.

Since February 2005, the Veteran submitted private treatment records that indicate he has continued to receive treatment for both shoulders.  Additionally, the Veteran submitted an April 2010 statement from Dr. D. that indicated the Veteran's bilateral shoulder disability was related to repetitive lifting done as part of the Veteran's duties during active service.
 
This evidence is new, as it was received by VA after the issuance of the February 2005 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it provides evidence of a relationship between the claimed disability and active service, which was one of the elements of service connection that was found lacking in the February 2005 rating decision.

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for a bilateral shoulder disability is warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's private and VA medical records indicate he has current diagnoses of bilateral shoulder re-tear rotator cuff and bilateral AC joint arthritis.  Thus, the first Hickson element is satisfied.

Regarding the second Hickson element, an in-service event or injury, the Veteran's service treatment records indicate he was treated for tenderness of the subscapular region in November 1978, which was diagnosed as muscle strain.  Thus, the second Hickson element is met.

As to the third Hickson element, evidence of a medical nexus, there are two positive nexus opinions of record.  In a post-service treatment record dated July 2004, the Veteran's treating physician noted a diagnosis of AC separation, which was very likely due to chronic shoulder stress the Veteran experienced while on active duty.  In a letter dated April 2010, the Veteran's treating physician, Dr. D., concluded that the Veteran's bilateral shoulder disability was related to service, explaining that the disability was caused by repetitive lifting of heavy equipment as required by the Veteran's duties.  Although the opinion lacks further rationale, when viewed in conjunction with the prior opinion, and the lack of evidence to the contrary, the Board finds that the third Hickson element is met.

Thus, resolving all reasonable doubt in the Veteran's favor, service connection for a bilateral shoulder disability is warranted.

ORDER

New and material evidence having been received; reopening of the previously denied claim of service connection for a bilateral shoulder disability is warranted.

Entitlement to service connection for a bilateral shoulder disability is granted.


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


